Frazer, J.
This was a suit to restrain by injunction the collection • of certain taxes alleged to have been assessed against the appellee, and for which it was alleged the appellant, as treasurer of the county, was about to distrain. An issue was made by the general denial, and upon an agreed state of facts there was a finding and judgment for the plaintiffj as prayed.
The agreed case was not sufficient to justify the finding. It fails utterly to show a case for injunction. It does not appear from it, either that the taxes complained of stand charged on the duplicate to the plaintiff, or to anybody, or even that the appellant is treasurer.
T. F. Davidson, for appellant.
J. Ristine, for appellee.
The judgment is reversed, with costs, and the cause remanded for a new trial.